UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7926


JOHNNY LAWRENCE,

                Petitioner - Appellant,

          v.

MCKITHER BODISON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:08-cv-01823-CMC)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lawrence, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny Lawrence seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying    relief      on    his    28   U.S.C.       §    2254    (2006)       petition       and

denying    his    motion      for    reconsideration.              The     orders      are     not

appealable       unless       a     circuit         justice       or     judge        issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                    A

certificate       of        appealability           will     not        issue     absent        “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).           A    prisoner       satisfies         this

standard    by    demonstrating          that       reasonable         jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by      the       district         court        is      likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.      2001).       We    have       independently         reviewed       the

record and conclude that Lawrence has not made the requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before        the    court      and    argument       would       not    aid     the

decisional process.

                                                                                      DISMISSED

                                               2